Title: To Thomas Jefferson from Étienne Lemaire, 7 August 1802
From: Lemaire, Étienne
To: Jefferson, Thomas


          
            Mr.
            Washington Sity du 7 aoux 1802
          
          J’e prend, la Liberté, E Lhonneur de Vous Sualuer toute Votre Respectable, famille, J’espair que la presente Resûe, vouve trouve En Bonne Sentez Monsieur je vous, previens que la pompe de l’a Maison a Bien besoint d’etre Reparé Vûe, que les J’our qu’ils, plêut Beâucoupe les aêut Se trouve Renplie d’e vâsse, je vous prie monsieur de vouloir E Crir a Mr. m’onerot, il n’e veûx, Rien, fair fair Sant, vôs, ordre, ainsit mr. Come Sest ûne, Chôsse bien Esensiel, J’e vous, prie de vouloir, Bien vous En Rapeller,—J’e fait venir 21½ Corde de Bois, demême 400 Boisôt De Charbon de ter, de la Même personne, qui, En a fourni, avant, Ses mr. Barnes qu’il Me la Envoyé je pence que voila l’a proviseont pr. les feûx Bien, Conplette pr. toute l’anné il, m’est arivé de philadelphia, 6. Caisse de Sirot de ponge Qui est Bien bon,
          Monsieur je l’honneur de vous, Souaiter une heureus E parfaite Sentez,—J’e fini aveque, toute l’atachement possible Je Sui vôttre tres unble E tre obeisent Serviteur,
          
            E F. Lemaire
          
          
          EDITORS’ TRANSLATION
          
            Sir.
            Washington City, 7 Aug. 1802
          
          I take the liberty and honor of greeting your eminent family. I hope this letter finds you in good health. I inform you, Sir, that the pump at the house is in urgent need of repair, since on days when it rains a lot, the sewers fill with mud. Please, Sir, could you write to Mr. Munroe; he does not want to have anything done without your orders and this is essential. I beg you please remember to do it. I ordered 21½ cords of wood as well as 400 bushels of coal from the same person who furnished them before. Mr. Barnes recommended him to me. I think the heating provisions are now complete for the entire year. I received from Philadelphia six cases of syrup of punch which is very good indeed.
          Sir, I have the honor of wishing you a happy and perfect health. I conclude with all possible fidelity. I am your very humble and obedient servant.
          
            E. F. Lemaire
          
        